Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 06/12/2020.
Claims 1-10 are pending.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng et al. (CN Pub. No. 102208820 A).

Regarding claims 1 and 10, Zeng discloses:
A battery management apparatus (see Fig. 2, par [0001], this invention belongs to the technical field of energy storage battery pack, especially storage battery pack in parallel....), comprising: 
a sensing unit detachably mounted to a battery system and configured to measure a voltage of a cell assembly included in a battery pack, which is electrically connected to another battery pack in parallel (see par [0005], energy storage cell group comprises n battery pack, the storage battery group in parallel...., see par [0008], detecting the voltage value of each battery pack, calculating the voltage difference value U among all battery packs....), when being mounted to the battery system; 
a balancing circuit (see Fig. 2, see par [0028-0029, balancing switch.... K1, K2....) comprising: 
a balancing resistor connected to a charging and discharging path of the cell assembly in parallel, and a balancing switch for electrically connecting or disconnecting the cell assembly and the balancing resistor (see Fig. 2, balancing resistor R1, R2...., balancing switch.... K1, K2....); and
 a processor operably coupled to the sensing unit and the balancing circuit, the processor being configured to (see Fig. 2, control unit 11, 12,..., see par [0032-0033], control unit comprises an upper computer 10, n battery managers.....): 
when it is detected that the battery pack is electrically connected to another battery pack in parallel, determine whether balancing is required between the voltage of the cell assembly and a voltage of a cell assembly included in the another battery pack, (see par [0032-0036], the equalization for signal control switch for collecting the voltage value and current value of the corresponding battery pack and sending to the upper computer, and according to the upper computer 10 and the parallel switch to close or cut off ....., see par [0008-0014])
DB1/ 114455436.1Attorney Docket 121594-5124 Page 6when it is determined that the balancing is required, calculate a balancing current of an operation state of each of the balancing switch and a balancing switch included in the another battery pack by using balancing circuit data (see Fig. 2, see par [0032-0036], the equalization for signal control switch for collecting the voltage value and current value of the corresponding battery pack and sending to the upper computer, and according to the upper computer 10 and the parallel switch to close or cut off .....,, see par [0050-0052], see par [0008-0014]). 
compare each of the calculated balancing currents with a reference balancing current; and control the operation state of the balancing switch based on the comparison result (see par [0032-0036], the equalization for signal control switch for collecting the voltage value and current value of the corresponding battery pack and sending to the upper computer, and according to the upper computer 10 and the parallel switch to close or cut off ......, see par [0050-0052]).

Regarding claim 2, Zeng discloses:
wherein, when it is detected that the battery pack is electrically connected to another battery pack in parallel, the processor is further configured to send a connection completion signal and a voltage request signal for requesting the voltage of the cell assembly included in the another battery pack to the another battery pack (see par [0029-0031], parallel switch Kr1, Kr2...., [wherein switches turn ON/OFF when detect the battery pack is connect and the voltage difference], ], see par [0019], this invention through storage battery group in parallel control device makes each battery pack in parallel before the voltage between the battery pack detection and voltage balancing....[therefore, the complete signal has been done before a voltage request signal], see par [0008-0014]).

Regarding claim 3, Zeng discloses:
wherein the processor is further configured to: compare a voltage difference between the voltage of the cell assembly and the voltage of the cell assembly included in the another battery pack with a reference voltage difference, and DB1/ 114455436.1Attorney Docket 121594-5124 Page 7determine that the balancing is required when the voltage difference is greater than the reference voltage difference (see par [0032-0036], the equalization for signal control switch for collecting the voltage value and current value of the corresponding battery pack and sending to the upper computer, and according to the upper computer 10 and the parallel switch to close or cut off .....,, see par [0050-0052], see par [0008-0014]).

Regarding claim 4, Zeng discloses:
therein the processor is further configured to calculate the balancing current of the operation state of each of the balancing switch and the balancing switch included in the another battery pack by using balancing circuit data that includes at least one of the voltage of the cell assembly, the voltage of the cell assembly included in the another battery pack, a resistance of the balancing resistors and a resistance of a balancing resistor included in the another battery pack (see par [0032-0036], the equalization for signal control switch for collecting the voltage value and current value of the corresponding battery pack and sending to the upper computer, and according to the upper computer 10 and the parallel switch to close or cut off .....,, see par [0050-0052], see par [0008-0014], balancing resistor R1, R2, R3....).

Regarding claim 5, Zeng discloses:
wherein the processor is further configured to control the balancing switch to any one of the operation states of the balancing switch and the balancing switch included in the another battery pack, which correspond to a balancing current smaller than the reference balancing current among the calculated balancing currents (see par [0032-0036], the equalization for signal control switch for collecting the voltage value and current value of the corresponding battery pack and sending to the upper computer, and according to the upper computer 10 and the parallel switch to close or cut off ......, see par [0050-0052]).

Regarding claim 6, Zeng discloses:
wherein, when it is determined that the balancing is required, the processor is further configured to: DB1/ 114455436.1Attorney Docket 121594-5124Page 8 calculate a balancing time of the operation state of each of the balancing switch and the balancing switch included in the another battery pack by using balancing circuit data; compare each of the calculated balancing times with a reference balancing time; and control the operation state of the balancing switch based on the comparison result (see par [0028], interval of time t, namely balancing switch K1, K2, ...; wherein Kn has a balancing switch is closed after a certain time interval t....).

Regarding claim 7, Zeng discloses:
wherein the processor is further configured to calculate the balancing time of the operation state of each of the balancing switch and the balancing switch included in the another battery pack by using balancing circuit data that includes at least one of: the voltage of the cell assembly, the voltage of the cell assembly included in the another battery pack, a resistance of the balancing resistor, and a resistance of a balancing resistor included in the another battery pack (see par [0028], interval of time t, namely balancing switch K1, K2, ...; wherein Kn has a balancing switch is closed after a certain time interval t...., see par [0032-0036], the equalization for signal control switch for collecting the voltage value and current value of the corresponding battery pack and sending to the upper computer, and according to the upper computer 10 and the parallel switch to close or cut off .....,, see par [0050-0052], see par [0008-0014], balancing resistor R1, R2, R3....).

Regarding claim 8, Zeng discloses:
wherein the processor is further configured to control the balancing switch to any one of the operation states of the balancing switch and the balancing switch included in the another battery pack, which correspond to a balancing time smaller than the reference balancing time among the calculated balancing times (see par [0028], interval of time t, namely balancing switch K1, K2, ...; wherein Kn has a balancing switch is closed after a certain time interval t...., see par [0032-0036], the equalization for signal control switch for collecting the voltage value and current value of the corresponding battery pack and sending to the upper computer, and according to the upper computer 10 and the parallel switch to close or cut off .....,, see par [0050-0052], see par [0008-0014], balancing resistor R1, R2, R3....).

Regarding claim 9, Zeng discloses:
A battery pack, comprising the battery management apparatus according to claim 1, (see Fig. 1, see the claim 1 rejection above in this office action).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851